           Case 7:18-cv-10771-AEK Document 94 Filed 06/15/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
Andrea Tapia and all others similarly
situated, et al.,

                                   Plaintiffs,                   ORDER

                 -against-                                       18 Civ. 10771 (AEK)

Fidel Lira also known as Jesus Lira, et al.,

                                    Defendants.
-------------------------------------------------------------X

THE HONORABLE ANDREW E. KRAUSE, U.S.M.J.
        The parties have reported to the Court that they have settled their dispute, in part,

including claims brought under the Fair Labor Standards Act (“FLSA”), and have now consented

to this Court’s jurisdiction for all remaining proceedings pursuant to 28 U.S.C. § 636(c).

        In the Second Circuit, “parties cannot privately settle FLSA claims with a stipulated

dismissal with prejudice under Federal Rule of Civil Procedure 41 absent the approval of the

district court or the [United States] Department of Labor.” Fisher v. SD Prot. Inc., 948 F.3d 593,

599 (2d Cir. 2020). Accordingly, it is ORDERED that the parties shall submit, via ECF, no later

than July 8, 2021: (a) a joint letter motion for judicial approval of their settlement, setting forth

the parties’ basis for why the settlement is fair and reasonable under the “totality of the

circumstances,” including the nine factors specified in Wolinsky v. Scholastic Inc., 900 F. Supp.

2d 332, 335-36 (S.D.N.Y. 2012); (b) a copy of their written settlement agreement, executed by

all parties; and (c) counsel’s contingency fee agreement (if any) and time and expense records, to

the extent necessary to support any award of attorneys’ fees and costs.

        The Court notes that “it would be the very rare case, if any, where confidentiality terms in

a settlement agreement would be appropriate in resolving a wage-and-hour lawsuit given the
          Case 7:18-cv-10771-AEK Document 94 Filed 06/15/21 Page 2 of 3




policy concerns underlying the FLSA.” Souza v. 65 St. Marks Bistro, No. 15 Civ. 327 (JLC),

2015 WL 7271747, at *4 (S.D.N.Y. Nov. 6, 2015). This extends to so-called non-disparagement

clauses, if such clauses prevent the plaintiffs from making truthful statements about their

experience litigating this case. See Cortes v. New Creators, Inc., No. 15 Civ. 5680 (PAE), 2016

WL 3455383, at *4 (S.D.N.Y. June 20, 2016).

       The parties are cautioned that “courts in this Circuit have consistently rejected FLSA

settlements that seek to prevent plaintiffs from having a future employment relationship with the

defendant as contrary to the underlying aims of the FLSA.” Cruz v. Relay Delivery, Inc., No. 17

Civ. 7475 (JLC), 2018 WL 4203720, at *1 (S.D.N.Y. Sept. 4, 2018) (quotation marks and

alteration omitted).

       The parties also are reminded that courts in this district frequently approve FLSA

settlements that contain release language that is limited to the wage-and-hour claims asserted in

the action and related claims that could have been asserted, see, e.g., Illescas v. Four Green

Fields LLC, No. 20 Civ. 9426 (RA), 2021 WL 1254252, at *1 (S.D.N.Y. Apr. 5, 2021), and that

courts will, under appropriate circumstances, approve general releases that are mutual in all

respects, negotiated by competent counsel for both sides, and involve former employees who

have no ongoing relationship with the employer, see Souza, 2015 WL 7271747, at *5; Lola v.

Skadden, Arps, Meagher, Slate & Flom LLP, No. 13 Civ. 5008 (RJS), 2016 WL 922223, at *2

(S.D.N.Y. Feb. 3, 2016).

       This Court’s fairness review “extends to the reasonableness of attorneys’ fees and costs.”

Fisher, 948 F. 3d at 606. The parties are therefore reminded that any proposed award of fees and

costs must be memorialized in the written settlement agreement, signed by the parties, and

supported by copies of counsel’s contingency fee agreement (if any) and time and expense




                                                 2
          Case 7:18-cv-10771-AEK Document 94 Filed 06/15/21 Page 3 of 3




records, properly authenticated. Id. at 600. The information provided—including

contemporaneous time records and documentation regarding counsel’s level of experience and

hourly rates—must be sufficient to support a lodestar calculation. See Santos v. YMY Mgmt.

Corp., No. 20 Civ. 1992 (JPC), 2021 WL 431451, at *2 (S.D.N.Y. Feb. 8, 2021) (“[E]ven when

the proposed fees do not exceed one third of the total settlement amount, courts in this circuit use

the lodestar method as a cross check to ensure the reasonableness of attorneys’ fees.”) (quotation

marks omitted). With respect to costs, Plaintiff’s counsel must provide proper substantiation,

including invoices, receipts, or a sworn statement regarding expenses incurred. See Cortes, 2016

WL 3455383, at *6.

Dated: June 15, 2021
       White Plains, New York
                                                      SO ORDERED.


                                                      ___________________________________
                                                      ANDREW E. KRAUSE
                                                      United States Magistrate Judge




                                                 3
